Citation Nr: 0503909	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO granted service connection and an initial 10 
percent rating for PTSD.  In September 2003, the veteran's 
representative filed a notice of disagreement (NOD) with 
respect to the initial assigned rating for his psychiatric 
disability.  A statement of the case (SOC) was issued later 
that month, and the veteran's representative also filed a 
substantive appeal that same month.    

In November 2003, the veteran requested the opportunity to 
testify before a Veterans Law Judge (VLJ) at the RO; however, 
the record reflects that in December 2003, the veteran 
withdrew this hearing request.   

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for an initial rating in excess of 
10 percent for service-connected PTSD, is warranted.  

On VA examination in January 2003, the veteran reported that 
he had an ongoing problem with a difficult sleep pattern, 
including frequent awakening at night and sleep disturbances, 
to include nightmares.  On mental status examination, the 
veteran was alert, showed no signs or symptoms of psychosis, 
had normal and goal-directed speech, and had no major 
impairment in memory, insight, or judgment. Mood appeared to 
be slightly depressed, although affect was generally 
responsive and well-modulated.  The veteran's primary problem 
appeared to be a disrupted sleep pattern.  The examiner 
diagnosed PTSD, chronic, mild intensity, and assigned a 
Global Assessment of Functioning (GAF) score of 75.   

Records from the Pittsburgh VA Medical Center (VAMC), dated 
from June 2003 to April 2004, include a December 2003 report 
of a consultation with a VA psychiatrist that notes the 
veteran's complaint of sleep difficulties, with associated 
problems of diminished concentration, memory, and energy 
level.  The psychiatrist evaluating the veteran assessed PTSD 
and assigned a GAF of 55, and also stated that the veteran 
had marked dysthymia (including at times, depression 
requiring treatment through medication), and marked sleep 
difficulty.  Additional VAMC reports from other VA treatment 
providers counseling the veteran on an ongoing basis, 
document the veteran's continued sleep difficulties and 
depressed mood, and note repeated assessments of PTSD, with 
assigned GAFs ranging from 60 to 65.

In a June 2004 statement submitted in connection with the 
veteran's application for enhanced leave benefits at his 
place of employment, the veteran's treating psychiatrist at 
the Pittsburgh VAMC indicated that the veteran suffered from 
a sleep disorder that caused irritability, decreased 
concentration, and lack of stamina, as well as from 
depression and anxiety that were exacerbated by stress.  

The above findings from the veteran's treatment providers at 
the Pittsburgh VAMC reflect psychiatric symptoms that appear 
to be more serious than those noted on examination in January 
2003, and, thus, suggest a possible increase in the severity 
of his PTSD since that date.  Hence, the Board finds that a 
more contemporaneous psychiatric examination, with specific 
findings responsive to the applicable rating criteria, is 
needed to fully and fairly evaluate the claim for a higher 
initial rating.  See 38 U.S.C.A. § 5103A.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Pittsburgh VAMC, dated from June 2003 to April 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Pittsburgh 
VAMC since April 2004, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim on its merits, the RO must document 
its continued consideration of whether "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, 
cited to above, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Pittsburgh VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's PTSD, since August 2004.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).
3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, for 
evaluation of his PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 10 percent for PTSD, 
in light of all pertinent evidence and 
legal authority.  The RO must specifically 
document its continued consideration of 
whether "staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.      

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



